DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment/reconsideration filed on 09/01/2022, the amendment/reconsideration has been considered. Claims 1, 11 and 20 have been amended. Claims 1-20 are pending for examination as cited below.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. (Pub. No.: US 2017/0301201 A1), hereinafter “Sia” in view of Garbowski et al. (Pub. No.: US 2016/0243441 A1), hereinafter “Gar”.


As to claim 1. Sia discloses, a method (Sia, Abstract) comprising: 
transcoding, by the one or more processors, the video stream to generate a transcoded video stream using a first set of network parameters and a second set of network parameters (Sia, [0102], Base station formats/transcode the stream according to the end user device parameters, [0103], describes the basestation-220 parameters), 
wherein the first set of network parameters comprises an uplink data rate associated with a first network, and the second set of network parameters comprises a downlink data rate associated with a video streaming server configured to transmit the transcoded video stream to a user device on a second network (Sia, [0105], the wireless link 240 can include one or more wireless links. For example, a first wireless link can be a high-bandwidth wireless link and a second wireless link can be a low-bandwidth wireless link. Sia further discloses in [0104], The base station 220 can also include a low-bandwidth, low-power radio beacon 230 for communication with the wireless camera 210 via a second wireless link. The secondary radio 230 can be low power, however, the timing of this secondary radio 230 needs to be accurate in order to use the bulk, high-bandwidth radio transmission efficiently.); and 
transmitting, by the one or more processors, the transcoded video stream from the base station to the user device (Sia, [0103], sends the stream/images with resolution, lower frame rate, lower network bandwidth etc. to the user device).
Sia however is silent on disclosing explicitly, determining, by one or more processors, to transcode a video stream at a base station responsive to determining that a latency associated with a video streaming server located on a cloud network is greater than a threshold.
Gar discloses a similar concept, determining, by one or more processors, to transcode a video stream at a base station responsive to determining that a latency associated with a video streaming server located on a cloud network is greater than a threshold (Gar, [0054], sending the same data to the server 300 over network 250 would result in unacceptable latency so the base station 130 transcodes the video data to a format more suitable for the conditions of the network 250. This transcoding may continue until it is detected that the network 250 or other conditions have improved.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Gar” into those of “Sia” to provide a system for real-time video-based multiplayer gaming environments enable operators to remotely control vehicles over a network comprising a base station and a server. Cameras may record and transmit encoded video relating to the vehicles for display at a remote console. In response, the operator is able to input commands to remotely control the operation of the vehicle.

As to claims 11 and 20 are rejected for same rationale as applied to claim 1 above.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sia and Gar” as applied above in view of Kim et al. (Pub. No.: US 2022/0122149 A1), hereinafter “Kim”.

As to claim 2. The combined system of “Sia and Gar” discloses the invention as discussed above including, adjusting, by the one or more processors, a resolution and/or a bit rate of the video stream to generate the transcoded video stream (Sia, [0058], dynamic frame and bit rate control (e.g., allowing for slower frame and bit rates when nothing is happening, but switching to faster frame and bit rates for improved video quality during critical events). 
“Sia and Gar” however is silent on disclosing explicitly, learning automatically, by the one or more processors, that the downlink data rate has changed.
Kim however discloses a similar concept in the same field of endeavor, learning automatically, by the one or more processors, that the downlink data rate has changed (Kim, [0047], a retroactive adjustment of rate plan is defined as allowing a rate plan change until the end of the billing cycle. If a retroactive adjustment is not allowed or resource usage distribution is not known, projected or anticipated usage may be used for automatically assigning one or more devices to optimal rate plan/s.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Kim” into those of “Sia and Gar” to provide, a process for determining optimized communication rate plans for one or more communications devices across one or more communications networks. The present invention provides for assigning one or more devices operative on a communications network with one or more rate plans to an optimal rate plan.

As to claim 3. The combined system of Sia and Gar and Kim discloses the invention as applied above, including, learning automatically, by the one or more processors, that the uplink data rate has decreased from a first value to a second value (Kim, [0047], a retroactive adjustment of rate plan is defined as allowing a rate plan change until the end of the billing cycle. If a retroactive adjustment is not allowed or resource usage distribution is not known, projected or anticipated usage may be used for automatically assigning one or more devices to optimal rate plan/s.); and 
providing, by the one or more processors, the transcoded video stream, such that a bit rate of the transcoded video stream is decreased from a third value to a fourth value (Sia, [0058], dynamic frame and bit rate control (e.g., allowing for slower frame and bit rates when nothing is happening, but switching to faster frame and bit rates for improved video quality during critical events).

As to claim 4. The combined system of Sia and Gar and Kim discloses the invention as applied above, including, receiving, by the one or more processors, the video stream from a video camera as a real-time video stream at the base station (Sia, [0095], base station receives the video stream from the wireless camera); and 
transcoding, by the one or more processors, the real-time video stream to generate the transcoded video stream (Sia, [0102], video is transcoded and transmitted to the client. Also see [0055]).

As to claims 12-14 are rejected for same rationale as applied to claims 2-4 above respectively.

Claims 5-6 and 16-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Sia and Gar” as applied above, in view of Posin et al. (Pub. No.: US 2019/0282897 A1), hereinafter “Pos”.

As to claim 5. The combines system of “Sia and Gar” discloses the invention including, sending, by the one or more processors, the transcoded video stream from the base station to the user device (Sia, 0102]).
“Sia and Gar”  however are silent on using peer-to-peer (P2P) streaming.
Pos discloses transmitting a video stream using peer-to-peer streaming (Pos, [0013], transcoded video stream is received by the client using peer-to-peer technique).
	Therefore, before the filing date of the instant application it would have been
obvious to one of the skilled in the art to incorporate the teachings of “Pos” into those of
“Sia and Gar” in order to provide a web application, when executed by the browser of the client device, is configured to establish a peer-to-peer connection over the network with the streaming server; wherein transmitting the second video stream to the web application occurs over the peer-to-peer connection.

As to claim 6. The combined system of Sia, Gar and Pos discloses the invention as in claim above, including, exchanging, by the one or more processors, signaling information between the base station and the user device to provide P2P transmission of the transcoded video stream (Pos, [0013], client device, is configured to establish a P2P connection over the network with the steaming server; wherein transmitting the second video stream to the web application occurs over the P2P connection).

As to claims 15-16 are rejected for same rationale as applied to claims 5-6 above respectively.
Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Sia and Gar” as applied above, in view of Cui et al. (Pub. No.: US 2016/0337243 A1), hereinafter “Cui”.

As to claim 7. The combined system of “Sia and Gar” discloses the invention as in parent claims above, including using various parameters to send the stream to the client (Sia, [0105]). 
“Sia and Gar” however are silent of disclosing explicitly, determining, by the one or more processors, whether to send the transcoded video stream to the user device using P2P streaming or the video streaming server based on the second set of network parameters.
Cui discloses a similar concept as, determining, by the one or more processors, whether to send the transcoded video stream to the user device using P2P streaming or the video streaming server based on the second set of network parameters (Cui, [0036],
controller determines whether to send the stream over P2P or use the WAN network
based on congestion, bandwidth or other parameters).
Therefore, before the filing date of the instant application it would have been
obvious to one of the skilled in the art to incorporate the teachings of “Cui’ into those of
“Sia and Gar” in order to provide geographic proximity and network congestion are used to determine efficient routing of data in networks. If two devices are geographically close, then device-to-device communication may be possible. Data may thus be routed using device-to-device communication, which avoids consuming bandwidth in wide area
networks and in cellular networks.

As to claim 8. The combined system of Sia, Gar and Cui discloses the invention as in claim above, including, responsive to determining that a network latency associated with the second network is greater than a threshold network latency, sending, by the one or more processors, the transcoded video stream to the video streaming server for transmission to the user device (Cui, fig.16, [0037], Cui discloses the controller 30 compares the routing options based on various parameter such as bandwidth, and jitter to select a best possible route).

As to claim 9. The combined system of Sia, Gar and Cui discloses the invention as in claim above, including, responsive to determining that a network latency associated with the second network is less than a threshold network latency, sending, by the one or more processors, the transcoded video stream to the user device by P2P streaming (Cui, fig.16, [0037], Cui discloses the controller 30 compares the routing options based on various parameter such as bandwidth, and jitter to select a best possible route).

As to claim 10. The combined system of Sia, Gar and Cui discloses the invention as in claim above, including,: responsive to determining that a network load associated with the second network is greater than a threshold network load, sending, by the one or more processors, the transcoded video stream to the user device by P2P streaming (Cui, fig.16, [0037], Cui discloses the controller 30 compares the routing options based on various parameter such as bandwidth, and jitter to select a best possible route).

As to claims 17-19 are rejected for same rationale as applied to claims 7-9 above respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Smith et al. (Pub. No.: US 2016/0105644 A1), discloses, A system includes a remote server and a device having a wireless transceiver, microphone, and processing circuit. The processing circuit is configured to monitor the microphone for a siren signature. The processing circuit is configured to use the wireless transceiver to send information to the remote server in response to a detection of the siren signature. The remote server causes wireless cameras located near the device to capture a current image and to send the captured image to the remote server for further distribution.
	Sean et al. (Pub. No.: US 2017/0180442 A1), discloses, telemetry based feedback for improved media streaming are disclosed herein. In embodiments, an apparatus may include one or more processors, devices, and/or circuitry to obtain telemetry data corresponding to a plurality of sources, and to utilize the telemetry data to determine whether neighboring peer-to-peer wireless media streams associated with the plurality of sources are to operate at a same time on a same channel or are presently operating at the same time on the same channel.  	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446